                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                           Civil Action No. 5:19-cv-249-FL
____________________________________
                                        )
MATTHEW BRADLEY,                        )      MEMORANDUM IN SUPPORT OF
                                        )      ANALYTICAL GRAMMAR, INC.’S
      Plaintiff,                        )      MOTION FOR DISMISSAL OF ITS
v.                                      )      FIRST COUNTERCLAIM AND FOR
                                        )      ENTRY OF FINAL JUDGMENT
ANALYTICAL GRAMMAR, INC.,               )
                                        )
      Defendant.                        )
                                        )

       Pursuant to Rules 41(a)(2) and 41(c) of the Federal Rules of Civil Procedure, Rules 7.2(a)

and 7.2(e) of the Local Civil Rules, and the Notice of Deficiency entered on March 10, 2021,

Defendant Analytical Grammar, Inc. (“Analytical”) provides this memorandum in support of its

Motion for Dismissal of Its First Counterclaim and for Entry of Final Judgment, DE 66.

                                      Nature of the Case

       Plaintiff Matthew Bradley (“Bradley”) raised claims of copyright infringement and

removal of copyright management information (“CMI”). DE 1. The Court granted summary

judgment to Analytical as to both claims and entered judgment on March 3, 2021. DE 63, DE 64.

                                 Statement of Pertinent Facts

       Analytical brought three counterclaims seeking a declaratory judgment that: (1) Bradley’s

copyright registrations are invalid; (2) Analytical did not infringe his copyright; and (3)

Analytical did not remove CMI. DE 12 pp. 14-17. Bradley answered the counterclaims. DE 15.

Analytical moved for summary judgment on both of Bradley’s claims and on its second and third

counterclaims. DE 26. The Court granted the motion, finding that Analytical “did not infringe

upon any copyright” and “that there is no basis in the record to conclude that [Analytical]




                                      1
          Case 5:19-cv-00249-FL Document 67 Filed 03/11/21 Page 1 of 3
removed CMI.” DE 63 pp. 1-2. Analytical’s first counterclaim for a declaration of invalidity of

copyright remains pending.

                                              Argument

        “A finding of noninfringement does not moot a counterclaim for invalidity.” Ultimate

Home Protector Pans, Inc. v. Camco Mfg., Inc., No. 1:19-CV-280, 2020 U.S. Dist. LEXIS

153058, *13-14 (M.D.N.C. Aug. 24, 2020) (patent case) (citations omitted). Having made such a

finding, the Court has discretion to dismiss the counterclaim without prejudice. Id. The summary

judgment order leaves no need to reach the first counterclaim, but Analytical cannot voluntarily

dismiss it because Bradley answered the counterclaims. Fed. R. Civ. P. 41(c)(1); DE 15. Finality

will require an order of the Court, Fed. R. Civ. P. 41(a)(1)(A)-(B), and “the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities,” Fed. R. Civ. P. 54(b).

        Therefore, Analytical respectfully requests that the Court enter an order dismissing the

first counterclaim without prejudice, and reenter judgment in favor of Analytical on both of

Bradley’s claims and on Analytical’s corresponding second and third counterclaims.


Dated: March 11, 2021                           Respectfully submitted,

                                                Analytical Grammar, Inc.

                                                By its attorneys:

                                                DAN BOOTH LAW LLC

                                                /s/ Dan Booth
                                                Daniel G. Booth
                                                60 Thoreau Street, #121
                                                Concord, MA 01742
                                                dan@danboothlaw.com
                                                Local Civil Rule 83.1(e) Special Appearance




                                       2
           Case 5:19-cv-00249-FL Document 67 Filed 03/11/21 Page 2 of 3
                                            PARKER POE ADAMS & BERNSTEIN LLP

                                            Christopher M. Thomas
                                            N.C. State Bar No. 31834
                                            christhomas@parkerpoe.com
                                            PNC Plaza
                                            301 Fayetteville Street, Suite 1400 (27601)
                                            P.O. Box 389
                                            Raleigh, North Carolina 27602-0389
                                            Telephone: (919) 835-4626
                                            Facsimile: (919) 834-4564
                                            Local Civil Rule 83.1(d) Counsel




                                 CERTIFICATE OF SERVICE

       I, Dan Booth, hereby certify that on March 11, 2021, a true copy of the foregoing

Memorandum in Support of Analytical Grammar, Inc.’s Motion for Dismissal of Its First

Counterclaim and for Entry of Final Judgment was electronically filed using the Court’s

CM/ECF system, which will send notification of such filing to the following counsel of record

for Plaintiff Matthew Bradley:

                                     Richard Liebowitz, Esq.
                                   Liebowitz Law Firm, PLLC
                                   11 Sunrise Plaza, Suite 305
                                    Valley Stream, NY 11580
                                  RL@LiebowitzLawFirm.com

                                         Albert P. Allan
                                     Allan Law Firm, PLLC
                                    435 East Morehead Street
                                       Charlotte, NC 28202
                                  alallan@allaniplitigation.com



March 11, 2021                              /s/ Dan Booth
                                            Daniel G. Booth




                                      3
          Case 5:19-cv-00249-FL Document 67 Filed 03/11/21 Page 3 of 3
